Cite as 2017 Ark. 313


                 SUPREME COURT OF ARKANSAS
                                        No.   CR-17-198


FRED LEE WILLIAMS                                 Opinion Delivered November   9, 2017
                                APPELLANT
                                                  PRO SE APPEAL FROM THE DREW
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. 22CR-13-33]
STATE OF ARKANSAS
                                  APPELLEE HONORABLE SAM POPE, JUDGE

                                                  AFFIRMED.


                   COURTNEY HUDSON GOODSON, Associate Justice

        Appellant Fred Lee Williams brings this appeal from the trial court’s dismissal of his

 pro se petition for writ of error coram nobis.1 Williams argues that the writ should have

 been issued because the State violated Brady v. Maryland, 373 U.S. 83 (1963), suborned

 perjury and breached the agreement he entered into with the State before entering a plea of

 guilty by not disclosing to the defense certain statements to the police and concealing the

 testimony of a witness at a trial in another case.2 He further argues that the trial court erred




        1
           The trial court first entered an order dismissing the petition on the basis that
 Williams had not obtained this court’s permission to file it but subsequently entered a second
 order noting that it had jurisdiction to consider the petition because Williams had entered
 a plea of guilty in the case. In the second order from which this appeal is taken, the court
 considered all of Williams’s pleadings in support of his request for the writ, submitted both
 before and after the initial order was entered.
        2
         Although the order in this appeal concerns Williams’s plea of guilty in 2014 to the
 offense of felon in possession of a firearm, the allegations in the coram nobis pleadings that
 Williams filed overlapped significantly with claims that he raised in this court in a separate
 criminal case. In 2014, Williams was found guilty by a jury of murder in the first degree
 and abuse of a corpse. We affirmed. Williams v. State, 2015 Ark. 316, 468 S.W.3d 776,
                                    Cite as 2017 Ark. 313

by treating his petition as a petition claiming relief on grounds of ineffective assistance of

counsel and not addressing his Brady allegations and his claim that he is innocent.3 Because

we hold that the trial court’s dismissal of the petition was not an abuse of discretion, we

affirm. See State v. Tejeda–Acosta, 2013 Ark. 217, 427 S.W.3d 673.

       A writ of error coram nobis is an extraordinarily rare remedy. It is allowed only

under compelling circumstances to achieve justice and to address fundamental errors, which

fall in one of four categories: (1) insanity at the time of trial; (2) a coerced guilty plea; (3)

material evidence withheld by the prosecutor; or (4) third-party confession to the crime

during the time between conviction and appeal. State v. Larimore, 341 Ark. 397, 17 S.W.3d

87 (2000). Williams did not establish in his petition that his claims for relief fit within one

of the four categories.

           The trial court did not abuse its discretion by treating Williams’s coram nobis

petition as a petition raising claims of ineffective assistance of counsel because Williams’s

allegations, while couched as Brady violations, centered on the claim that his attorney when

he entered his plea did not competently represent him. Specifically, Williams asserted in his



reh’g denied (Oct. 29, 2015). Williams filed a coram nobis petition in this court with respect
to that conviction in which he raised most, if not all, of the issues that he later advanced in
the trial court as grounds for relief pertaining to the felon-in-possession-of-a-firearm
conviction. We held that Williams had not established that the State withheld evidence in
violation of Brady and denied the petition. Williams v. State, 2017 Ark. 145, 516 S.W.3d
722 (per curiam).
       3
         Williams raised additional claims in the coram nobis pleadings filed below. Claims
raised below but not argued on appeal are considered abandoned. E.g., Luper v. State, 2016
Ark. 371, 501 S.W.3d 812.


                                               2
                                   Cite as 2017 Ark. 313

coram nobis petition that his plea was involuntary because his attorney gave him “infirm

legal advice,” did not develop a defense to the charge of felon-in-possession-of-a-firearm,

and did not pursue an effective defense at his jury trial on other charges. His allegations

concerning his plea of guilty were founded on assertions that his attorney did not effectively

employ the evidence that was available to refute all of the charges against him, including the

charge to which he pleaded guilty and other charges. Ineffective-assistance-of-counsel

claims are properly raised under Arkansas Rule of Criminal Procedure 37.1 (2016), and

error coram nobis proceedings are not a substitute for proceedings under the Rule or an

opportunity to reassert claims previously raised under the Rule by framing the claims as

unsubstantiated violations of Brady. See Nelson v. State, 2014 Ark. 91, 431 S.W.3d 852.

       With respect to Williams’s argument that he was forced to plead guilty because the

State concealed evidence of a statement given to police by Varetta Butcher in violation of

Brady, Williams did not demonstrate a Brady violation because he did not show that the

statement was hidden from the defense. There are three elements of a Brady violation: (1)

the evidence at issue must be favorable to the accused, either because it is exculpatory or

because it is impeaching; (2) the evidence must have been suppressed by the State, either

willfully or inadvertently; (3) prejudice must have ensued. Strickler v. Greene, 527 U.S. 263

(1999). The record reflects that reference was made to Butcher’s statement in an affidavit

for a search warrant which was filed with the circuit court in 2013, well before Williams

entered his guilty plea in 2014. Accordingly, the statement could have been discovered by

the defense, and Williams did not meet his burden of demonstrating a fundamental error of




                                              3
                                   Cite as 2017 Ark. 313

fact extrinsic to the record that was concealed from the defense. See Roberts v. State, 2013

Ark. 56, 425 S.W.3d 771.

       To the extent that Williams argued in his petition that his plea was coerced, he

contended only that the State’s actions influenced his decision to enter a plea of guilty. We

have held that the level of coercion necessary to establish a ground for the writ requires a

showing that the plea was the product of fear, duress, or threats of mob violence. Thacker

v. State, 2016 Ark. 350, at 6, 500 S.W.3d 736, 740. Williams did not assert that his plea

was a product of those factors.

       Likewise, Williams’s argument that he is actually innocent of the offense to which

he pleaded guilty does not establish a ground for the writ because it constitutes a direct

attack on the judgment. See Scott v. State, 2017 Ark. 199, at 3, 520 S.W.3d 262 (claim of

actual innocence amounts to a challenge to the sufficiency of the evidence and is a direct

challenge on the judgment that is not cognizable in a coram nobis proceeding).

       Affirmed.

       Fred Lee Williams, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellee.




                                              4